Exhibit 10.02
(CADENCE LOGO) [f52263f5226301.gif]
Cadence Design Systems, Inc.
Incentive Stock Award Agreement
1987 Stock Incentive Plan (“Plan”)
Cadence Design Systems, Inc. (the “Company”), pursuant to the Plan, hereby
grants you an Incentive Stock Award as set forth below (the “Award”). This Award
is subject to the terms and conditions set forth in this Incentive Stock Award
Agreement (this “Agreement”) and in the Plan attached hereto, as amended from
time to time; provided, however, that in the event of a conflict between the
terms of this Agreement and the terms of the Plan, the terms of this Agreement
shall prevail, and provided, further, that to the extent any written employment
agreement, termination and release agreement or other similar agreement between
Grantee and the Company that has been approved by the Company’s Board of
Directors or a Committee (the “Agreements”) contain more favorable vesting and /
or exercisability terms, then such terms of the Agreements shall supersede the
terms of this Award. Capitalized terms that are not defined herein shall have
the meanings set forth in the Plan. Capitalized terms that are not defined
herein shall have the meanings set forth in the Plan.
Grantee:
ID Number:
Incentive Stock Award Number:
Date of Award:
Vesting Commencement Date:
Number of Shares Subject to Incentive Stock Award:

     
Vesting Schedule:
  One-sixth (1/6) of the Shares subject to the Award shall vest on the date that
is six months after the Vesting Commencement Date, subject to the Company’s
achievement of the performance goal set forth on Exhibit A attached hereto and
the Grantee’s Continuous Status as an Employee or Consultant through such
vesting date. If the performance goal is achieved, then one-sixth (1/6) of the
Shares subject to the Award will vest on each date that is six months after the
previous vesting date during the next thirty (30) months, with each vesting
event being subject to the Grantee’s Continuous Status as an Employee or
Consultant through such vesting date. If the performance goal is not met, all
Shares subject to this Award will be forfeited.

No Section 83(b) Election. You acknowledge and agree that you will be taxed on
Shares subject to this Award as they vest in accordance with the above schedule
and that you will not make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to any shares granted under this
Agreement. If you make such an election in violation of this Agreement then all
unvested Shares shall immediately, upon discovery of the violation, be forfeited
and you will indemnify and hold harmless the Company for any lost tax deductions
or other adverse tax consequences suffered by the Company as a result of your
violation.

- 1 -



--------------------------------------------------------------------------------



 



Status of Award. From and after the Date of Award, Grantee will be recorded as a
stockholder of the Company with respect to the Shares subject to the Award
(whether vested or unvested) and shall have all voting rights and rights to
dividends and other distributions with respect to such Shares unless and until
any such Shares are forfeited or transferred back to the Company.
Termination of Status as an Employee or Consultant. Unless otherwise specified
in your employment agreement with the Company, if any, if you cease to serve as
an Employee or Consultant for any reason, other than your death, the vesting of
your Shares shall immediately cease on the effective date of termination of your
status as an Employee or Consultant and all unvested Shares subject to this
Award shall be forfeited by you and cancelled and surrendered to the Company
without payment of any consideration.
Death of Participant. Unless otherwise specified in your employment agreement
with the Company, if any, in the event of your death before all the shares have
vested, if you shall have been in Continuous Status as an Employee or Consultant
since the Date of Award, the number of shares scheduled to vest on the next
vesting date shall be deemed to have vested immediately prior to your death.
Board Authority. Any question concerning the interpretation of this Agreement or
the Plan, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Company’s Board of Directors or a committee of directors designated by
the Board pursuant to Section 4(a) of the Plan (including any subcommittee or
other person(s) to whom the committee has delegated its authority) in its sole
and absolute discretion. Such decision shall be final and binding.
Transfer Restrictions. Any sale, transfer, assignment, encumbrance, pledge,
hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of unvested Shares shall be strictly
prohibited and void.
Securities Law Compliance. The Company may impose such restrictions, conditions
or limitations as it determines appropriate as to the timing and manner of any
resales or other subsequent transfers of any Shares issued as a result of or
under this Award, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the Award and/or the Shares underlying the Award and (iii) restrictions
as to the use of a specified brokerage firm or other agent for such resales or
other transfers. Any sale of the Shares must also comply with other applicable
laws and regulations governing the sale of such shares.
Cadence Design Systems, Inc.

         
By:
       
 
 
 
Name:    
 
       
 
  Title:    
 
       
 
  Date:    

- 2 -